internal_revenue_service number release date index number ----------------------- -------------------------------- --------------------------------- --------------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-150147-06 date june legend grantor spouse child a child b child c trust a_trust b_trust c date date year dollar_figures dear -------------- - - - - - - - - - - - - ------------------------------------------------- ----------------------------------------------- ---------------------------- ---------------------------- ----------------------- ---------------------------------------------------- ---------------------------------------------------- ----------------------------------------------- ----------------------- ----------------- ------- ------------- this letter is in response to the letter dated date and subsequent information from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of grantor’s and spouse’s respective generation-skipping_transfer gst exemptions the facts and representations submitted are summarized as follows plr-150147-06 on date grantor established three substantially identical irrevocable trusts trust a for the primary benefit of child a and his descendants trust b for the primary benefit of child b and his descendants and trust c for the primary benefit of child c and his descendants on date in year grantor transferred dollar_figures to each of the three trusts grantor and spouse each filed separate united_states gift and generation- skipping transfer_tax returns form sec_709 on which they elected under sec_2513 to treat all transfers in year including the date transfers to trust a_trust b and trust c as made one-half by each spouse the certified public account who prepared the returns relied on erroneous information that was mistakenly provided by the grantor’s and spouse’s business manager and reported the date transfers as gifts made directly to each of child a child b and child c rather than to trusts a b and c consequently the accountant failed to allocate grantor’s and spouse’s available gst tax exemptions to the date transfers it is represented that no additions have been made to trust a_trust b or trust c since year and no distributions have been made to skip persons from any of the trusts sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2602 provides that the amount of the tax is the taxable_amount multiplied under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed plr-150147-06 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst sec_2642 provides generally that the secretary shall by regulation exemption to any transfers of property is made on a timely filed gift_tax_return for such transfer the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to sec_301_9100-3 provides that in general requests for extensions of time under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-150147-06 make an election described in sec_2642 under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore grantor and spouse are each granted an extension of time of days from the date of this letter to make allocations of their respective gst exemptions for the date transfers to trust a_trust b and trust c separate individual supplemental form 709s should be filed for grantor and spouse for year each form_709 should include a notice of allocation properly allocating each taxpayer’s gst_exemption to the transfers to trust a_trust b and trust c the allocations will be effective as of the respective date of the transfers to the trusts and the inclusion_ratio of each trust will be determined based on the value of the transfers to each trust as determined for federal gift_tax purposes and the amount of exemption allocated to each trust a copy of this letter should be attached to each individual supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio copies are included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by grantor and spouse and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied pursuant to the power_of_attorney on file with this office this letter is being sent to taxpayers' representative plr-150147-06 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purpose sec_2 copies of this letter
